        Case 6:15-cv-01517-AA        Document 492       Filed 06/11/21      Page 1 of 9




STEVE MARSHALL
Attorney General of Alabama
Edmund G. LaCour Jr. (AL Bar No. 9182-U81L)
Solicitor General
Thomas A. Wilson (AL Bar No. 1494-D25C)
Deputy Solicitor General
STATE OF ALABAMA
OFFICE OF THE ATTORNEY GENERAL
501 Washington Ave.
Montgomery, AL 36130
Telephone: (334) 242-7300
Fax: (334) 353-8400
Edmund.LaCour@AlabamaAG.gov
Thomas.Wilson@AlabamaAG.gov
Counsel for Proposed Defendant-Intervenor           [additional counsel listed on
State of Alabama                                    signature page]




                       UNITED STATES DISTRICT COURT
                            DISTRICT OF OREGON
                              EUGENE DIVISION

 KELSEY CASCADIA ROSE JULIANA, et al.,                 Case No. 6:15-cv-01517-AA
     Plaintiffs,
                                                       PROPOSED DEFENDANT-
        v.                                             INTERVENORS’ BRIEF IN
                                                       OPPOSITION TO PLAINTIFFS’
 UNITED STATES OF AMERICA, et al.,                     MOTION TO EXTEND TIME TO
      Defendants.                                      RESPOND TO PROPOSED
                                                       DEFENDANT-INTERVENORS’
                                                       MOTION FOR LIMITED
                                                       INTERVENTION




Proposed Defendant-Intervenors’ Brief in Opposition to Plaintiffs’ Motion
to Extend Time to Respond to Proposed Defendant-Intervenors’
Motion for Limited Intervention
         Case 6:15-cv-01517-AA          Document 492       Filed 06/11/21      Page 2 of 9




       PROPOSED DEFENDANT-INTERVENORS’ BRIEF IN OPPOSITION TO
      PLAINTIFFS’ MOTION TO EXTEND TIME TO RESPOND TO PROPOSED
      DEFENDANT-INTERVENORS’ MOTION FOR LIMITED INTERVENTION

       Plaintiffs seek nothing “less than a fundamental transformation of this country’s energy

system, if not that of the industrialized world.” Juliana v. United States, 47 F.3d 1159, 1171 (9th

Cir. 2020). The Proposed Defendant-Intervenor States seek something far more modest—the abil-

ity to have their views considered in upcoming proceedings regarding settlement and whether this

Court has jurisdiction over Plaintiffs’ claims. 1 With so much potentially at stake due to the “strik-

ing” “breadth” of Plaintiffs’ claims, United States v. U.S. Dist. Court for Dist. of Or., 139 S. Ct. 1

(2018), Plaintiffs should provide a prompt response to the States’ motion so this Court can make

its ruling. Plaintiffs’ motion for an extension of time (Doc. 489) should be denied.

       On June 8, 2021, the States moved for limited intervention in this case to ensure their in-

terests are not undermined through settlement of a dispute that this Court lacks jurisdiction to

adjudicate. Doc. 475. The States requested limited intervention to argue that Plaintiffs lack Article

III standing to bring their claims and that therefore any settlement of those claims in this Article

III Court is improper. At present, the States have no guarantee that any party to this litigation

shares their view or interests. The settlement conference is set for June 23, 2021.

       The States sought expedited consideration of their motion that would have given the parties

7 days to respond, with 2 days for a reply, and 5 days for the Court to rule on the motion before

the June 23 conference. Doc. 475 at 2. Defendants did not object to that schedule, but Plaintiffs


1
  The States again note their special, limited appearance solely for purposes of opposing Plaintiffs’
motion for leave to amend and file a second amended complaint (Doc. 462); participating in set-
tlement negotiations; and, if necessary, objecting to any proposed settlement. Neither this brief nor
any preceding or subsequent appearance, pleading, document, writing, objection, or conduct
should be construed to constitute a waiver of any rights, protections, or immunities, including,
without limitation, sovereign immunity. The States expressly reserve their sovereign immunity.
Proposed Defendant-Intervenors’ Brief in Opposition to Plaintiffs’ Motion
to Extend Time to Respond to Proposed Defendant-Intervenors’
Motion for Limited Intervention                                                                     1
         Case 6:15-cv-01517-AA          Document 492        Filed 06/11/21     Page 3 of 9




did. Id. By its June 10, 2021 scheduling order, the Court appears to have denied that request. Doc.

485. If the Court is not inclined to require expedited briefing so the States may be better able to

participate in upcoming proceedings over settlement and the Court’s jurisdiction, then at a mini-

mum, the States request that the Court maintain the standard briefing schedule so that the States

face no further delay to their ability to participate in upcoming proceedings regarding settlement

and this Court’s jurisdiction. That delay would risk prejudice to the States, see Ahanchian v. Xenon

Pictures, Inc., 624 F.3d 1253, 1259 (9th Cir. 2010), for as they explained in their motion for limited

intervention, the States have reason to fear that Defendants may enter a collusive settlement with

Plaintiffs to the detriment of the substantive and procedural rights of the States and their citizens.

       Plaintiffs assert that the States’ motion for limited intervention “raises new, unanticipated

circumstances in the case that require careful consideration,” and suggest “Plaintiffs’ counsel will

need significant time to confer with their clients to develop their position with respect to [the

States’] role in this case going forward, if any.” Doc. 489 at 2. It is hard to see why “significant

time” is needed though, when Plaintiffs have already decided to oppose any role for the States in

this case. The only question remaining is whether the States have satisfied the requirements of

Federal Rule of Civil Procedure 24. And it is unclear why significant time for client conferral is

needed to answer that question.

       Regarding prejudice, if the Court permits briefing and a ruling on the States’ motion to

extend past the settlement conference, the Court should hold Plaintiffs to their important assurance

that “no decisions implicating [the States’] alleged interests will be made before briefing is com-

plete on their motion.” Doc. 489 at 3. Indeed, no such decisions should be made before the States’

motion has been decided and the States have had their chance to be heard regarding any possible

settlement and this Court’s jurisdiction.
Proposed Defendant-Intervenors’ Brief in Opposition to Plaintiffs’ Motion
to Extend Time to Respond to Proposed Defendant-Intervenors’
Motion for Limited Intervention                                                                      2
         Case 6:15-cv-01517-AA          Document 492        Filed 06/11/21      Page 4 of 9




       Finally, even if the Court grants Plaintiffs additional time to file their response, Defendants’

response should still be due no later than June 22, with the States’ reply to that response due no

later than two weeks thereafter. To begin, Plaintiffs ask only for an extension of their own deadline,

not Defendants’. And Defendants previously indicated no opposition to filing a response by as

soon as June 15. See Doc. 475 at 2. The sooner Defendants file their response, the sooner the States

can address Defendants’ specific arguments. And once Defendants brief those arguments, Plain-

tiffs can focus their efforts on additional arguments they might want to raise, saving Plaintiffs time

and ensuring that once Plaintiffs file their response on July 6, the States would need to reply to

only Plaintiffs’ additional arguments. This approach therefore would be a win-win-win by (1) sav-

ing Plaintiffs’ time, (2) reducing duplicative briefing from Plaintiffs and Defendants, and (3) al-

lowing briefing to conclude more expeditiously in July because, by then, the States will have to

reply to only Plaintiffs’ new arguments.

                                           CONCLUSION

       The Court should deny Plaintiffs’ Motion to Extend Time to Respond to Proposed De-

fendant-Intervenors’ Motion for Limited Intervention. Doc. 489.



Respectfully submitted,


STEVE MARSHALL                                           TREG TAYLOR
Attorney General of Alabama                              Attorney General of Alaska

/s/ Edmund G. LaCour Jr.                                 /s/ Nathaniel Haynes
Edmund G. LaCour Jr. (AL Bar No. 9182-U81L)              Nathanial Haynes (AK Bar No. 1906061)
Solicitor General                                        Assistant Attorney General

Thomas A. Wilson (AL Bar No. 1494-D25C)                  STATE OF ALASKA
Deputy Solicitor General                                 ALASKA DEPARTMENT OF LAW
                                                         ENVIRONMENTAL SECTION
Proposed Defendant-Intervenors’ Brief in Opposition to Plaintiffs’ Motion
to Extend Time to Respond to Proposed Defendant-Intervenors’
Motion for Limited Intervention                                                                      3
        Case 6:15-cv-01517-AA        Document 492       Filed 06/11/21      Page 5 of 9




STATE OF ALABAMA                                     1031 W. 4th Ave, Suite 200
OFFICE OF THE ATTORNEY GENERAL                       Anchorage, AK 99501
501 Washington Ave.                                  Telephone: (907) 269-5274
Montgomery, AL 36130                                 Nathaniel.Haynes@Alaska.gov
Telephone: (334) 353-2196
Fax: (334) 353-8400                                  Counsel for Proposed Defendant-Interve-
Edmund.LaCour@AlabamaAG.gov                          nor State of Alaska
Thomas.Wilson@AlabamaAG.gov

Counsel for Proposed Defendant-Intervenor State
of Alabama
LESLIE RUTLEDGE                                      CHRISTOPHER M. CARR
Attorney General of Arkansas                         Attorney General of Georgia

/s/ Nicholas J. Bronni                               /s/ Andrew Pinson
Nicholas J. Bronni (AR Bar No. 2016097)              Andrew Pinson (GA Bar No. 584719)
Solicitor General                                    Solicitor General

STATE OF ARKANSAS                                    STATE OF GEORGIA
OFFICE OF THE ATTORNEY GENERAL                       GEORGIA DEPARTMENT OF LAW
323 Center Street, Suite 200                         40 Capitol Square SW
Little Rock, AR 72201                                Atlanta, GA, 30334
Telephone: (501) 682-6302                            Telephone: (404) 458-3409
Nicholas.Brunni@ArkansasAG.gov                       apinson@law.ga.gov

Counsel for Proposed Defendant-Intervenor State      Counsel for Proposed Defendant-Interve-
of Arkansas                                          nor State of Georgia

 TODD ROKITA                                         JEFF LANDRY
 Attorney General of Indiana                         Attorney General of Louisiana

 /s/ Thomas M. Fisher                                /s/ Elizabeth B. Murrill
 Thomas M. Fisher (IN Bar No. 17949-49)              Elizabeth B. Murrill (LA Bar No. 20685)
 Solicitor General                                   Solicitor General

STATE OF INDIANA                                     J. Scott St. John (LA Bar No. 36682)
OFFICE OF THE ATTORNEY GENERAL                       Deputy Solicitor General
Indiana Government Center South, Fifth Floor
302 W. Washington Street                             STATE OF LOUISIANA
Indianapolis, IN 46204-2770                          LOUISIANA DEPARTMENT OF JUSTICE
Telephone: (317) 232-6255                            1885 N. Third Street
Facsimile: (317) 232-7979                            Baton Rouge, LA 70804
Tom.Fisher@atg.in.gov                                Telephone: (225) 326-6766
                                                     emurrill@ag.louisiana.gov
 Counsel for Proposed Defendant-Intervenor State     stjohnj@ag.louisiana.gov
 of Indiana
Proposed Defendant-Intervenors’ Brief in Opposition to Plaintiffs’ Motion
to Extend Time to Respond to Proposed Defendant-Intervenors’
Motion for Limited Intervention                                                                4
        Case 6:15-cv-01517-AA        Document 492       Filed 06/11/21      Page 6 of 9




                                                     Counsel for Proposed Defendant-Interve-
                                                     nor State of Louisiana

 LYNN FITCH                                          ERIC SCHMITT
 Attorney General of Mississippi                     Attorney General of Missouri

 /s/ Justin L. Matheny                               /s/ Jeff P. Johnson
 Justin L. Matheny (MS Bar No. 100754)               Jeff P. Johnson (MO Bar No. 73249)
 Deputy Solicitor General                            Deputy Solicitor General

STATE OF MISSISSIPPI                                 STATE OF MISSOURI
OFFICE OF THE ATTORNEY GENERAL                       OFFICE OF THE ATTORNEY GENERAL
P.O. Box 220                                         Supreme Court Building
Jackson, MS 39205                                    207 West High Street
Telephone: (601) 359-3680                            P.O. Box 899
Justin.Matheny@ago.ms.gov                            Jefferson City, MO 65102
                                                     Telephone: (314) 340-7366
Counsel for Proposed Defendant-Intervenor State      Fax: (573) 751-0774
of Mississippi                                       Jeff.Johnson@ago.mo.gov

                                                     Counsel for Proposed Defendant-Interve-
                                                     nor State of Missouri


 AUSTIN KNUDSEN                                      DOUGLAS J. PETERSON
 Attorney General of Montana                         Attorney General of Nebraska

 /s/ David Dewhirst                                  /s/ James A. Campbell
 David Dewhirst (MT Bar No. 65934132)                James A. Campbell (NE Bar No. 26934)
 Solicitor General                                   Solicitor General

STATE OF MONTANA                                     STATE OF NEBRASKA
OFFICE OF THE ATTORNEY GENERAL                       OFFICE OF THE NEBRASKA ATTORNEY
215 North Sanders                                    GENERAL
P.O Box 201401                                       2115 State Capitol
Helena, MT 59620-1401                                Lincoln, NE 68509
Telephone: (406) 444-4145                            Telephone: (402) 471-2682
David.Dewhirst@mt.gov                                Jim.Campbell@Nebraska.gov

 Counsel for Proposed Defendant-Intervenor State     Counsel for Proposed Defendant-Interve-
 of Montana                                          nor State of Nebraska

 WAYNE STENEHJEM                                     DAVE YOST
 Attorney General of North Dakota                    Attorney General of Ohio

Proposed Defendant-Intervenors’ Brief in Opposition to Plaintiffs’ Motion
to Extend Time to Respond to Proposed Defendant-Intervenors’
Motion for Limited Intervention                                                                5
        Case 6:15-cv-01517-AA        Document 492       Filed 06/11/21      Page 7 of 9




 /s/ Matthew A. Sagsveen                             /s/ Benjamin M. Flowers
 Matthew A. Sagsveen (ND Bar No. 05613)              Benjamin M. Flowers (OH Bar No.
 Solicitor General                                   0095284)
                                                     Solicitor General
STATE OF NORTH DAKOTA
OFFICE OF THE ATTORNEY GENERAL                       STATE OF OHIO
500 North 9th Street                                 OFFICE OF THE ATTORNEY GENERAL
Bismarck, ND 58501-4509                              30 East Broad Street, 17th Floor
Telephone: (701) 328-3640                            Columbus, OH 43215
Fax: (701) 328-4300                                  Telephone: (614) 466-8980
masagsve@nd.gov                                      Fax: (614) 466-5087
                                                     Benjamin.Flowers@OhioAGO.gov
 Counsel for Proposed Defendant-Intervenor State
 of North Dakota                                     Counsel for Proposed Defendant-Interve-
                                                     nor State of Ohio

 DAWN CASH                                           ALAN WILSON
 Acting Attorney General of Oklahoma                 Attorney General of South Carolina

 /s/ Mithun Mansinghani                              /s/ James Emory Smith, Jr.
 Mithun Mansinghani (OK Bar No. 32453)               James Emory Smith, Jr. (SC Bar No. 5262)
 Solicitor General                                   Deputy Solicitor General

STATE OF OKLAHOMA                                    STATE OF SOUTH CAROLINA
OFFICE OF THE ATTORNEY GENERAL                       OFFICE OF THE ATTORNEY GENERAL
313 NE 21st St.                                      P.O. Box 11549
Oklahoma City, OK 73105                              Columbia, SC 29211
Telephone: (405) 521-3921                            Telephone: (803) 734-3680
Fax: (405) 521-4518                                  Fax: (803) 734-3677
Mithun.Mansinghani@oag.ok.gov                        esmith@scag.gov

 Counsel for Proposed Defendant-Intervenor State     Counsel for Proposed Defendant-Interve-
 of Oklahoma                                         nor State of South Carolina

 KEN PAXTON                                          SEAN REYES
 Attorney General of Texas                           Attorney General of Utah

 Brent Webster (TX Bar No. 24053545)                 /s/ Melissa A. Holyoak
 First Assistant Attorney General                    Melissa A. Holyoak (UT Bar No. 9832)
                                                     Solicitor General
 Judd E. Stone II (TX Bar No. 24076720)
 Solicitor General                                   STATE OF UTAH
                                                     OFFICE OF THE UTAH ATTORNEY GENERAL
 /s/ Natalie D. Thompson                             160 E. 300 S., 6th Floor
 Natalie D. Thompson (TX Bar No. 24088529)           Salt Lake City, UT 84114

Proposed Defendant-Intervenors’ Brief in Opposition to Plaintiffs’ Motion
to Extend Time to Respond to Proposed Defendant-Intervenors’
Motion for Limited Intervention                                                                6
        Case 6:15-cv-01517-AA        Document 492       Filed 06/11/21      Page 8 of 9




 Assistant Solicitor General                         Telephone: (801) 538-9600
                                                     MelissaHolyoak@agutah.gov
STATE OF TEXAS
OFFICE OF THE TEXAS ATTORNEY GENERAL                 Counsel for Proposed Defendant-Interve-
P.O. Box 12548 (MC 059)                              nor State of Utah
Austin, TX 78711-2548
Telephone: (512) 936-1700
Fax: (512) 474-2697
Natalie.Thompson@oag.texas.gov

 Counsel for Proposed Defendant-Intervenor State
 of Texas

 PATRICK MORRISEY
 Attorney General of West Virginia

 /s/ Lindsay See
 Lindsay See (WV Bar No. 13360)
 Solicitor General

STATE OF WEST VIRGINIA
OFFICE OF THE WEST VIRGINIA ATTORNEY
GENERAL
State Capitol, Bldg 1, Room E-26
Charleston, WV 25305
Telephone: (681) 313-4550
Lindsay.S.See@wvago.gov

 Counsel for Proposed Defendant-Intervenor State
 of West Virginia




Proposed Defendant-Intervenors’ Brief in Opposition to Plaintiffs’ Motion
to Extend Time to Respond to Proposed Defendant-Intervenors’
Motion for Limited Intervention                                                                7
         Case 6:15-cv-01517-AA         Document 492        Filed 06/11/21     Page 9 of 9




                                CERTIFICATE OF SERVICE

       I hereby certify that on June 11, 2021, I electronically filed the foregoing with the Clerk of

the Court for the United States District Court for the District of Oregon by using the CM/ECF

system, which will send notification of such to the attorneys of record.




                                              /s/ Edmund G. LaCour Jr.
                                              Edmund G. LaCour Jr.
                                              Counsel for State of Alabama




Proposed Defendant-Intervenors’ Brief in Opposition to Plaintiffs’ Motion
to Extend Time to Respond to Proposed Defendant-Intervenors’
Motion for Limited Intervention                                                                    8
